Citation Nr: 0419383	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-25 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a low back condition characterized as residuals 
of trauma to lumbar region; degenerative disc disease at 
multiple levels; disc herniation at L3-L4, currently rated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active duty in the Army 
from November 1976 to November 1983.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

In April 2004, the veteran cancelled a scheduled hearing with 
a Decision Review Officer (DRO) at the RO. 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's low back disability is manifested by 
magnetic resonance imaging (MRI) findings of straightening of 
the lumbar lordosis, degenerative changes in the lumbar 
spine, broad disc protrusion and hypertrophy of the 
ligamentum flavum, bulging annulus and hypertrophy of the 
ligamentum flavum, and small pariarticular cyst behind the 
left facet joint at L5-S1 as well as narrowing of the neural 
foramina at L4-L5; and limitation of motion of the lumbar 
spine.  There is no evidence of ankylosis in the 
thoracolumbar spine.  

3.  The veteran's low back disability warrants a 60 percent 
evaluation, and this is the maximum schedular evaluation 
available for intervertebral disc syndrome under the rating 
criteria in effect prior to September 23, 2002.  There is no 
evidence of vertebral fracture or unfavorable ankylosis of 
the spine.
 
4.  Under the rating criteria in effect for the period from 
September 23, 2002 to September 25, 2003, the chronic 
orthopedic and neurologic manifestations associated with the 
veteran's low back disability approximate no more than severe 
limitation of motion of the lumbar spine and moderately 
severe incomplete paralysis of the sciatic nerve.  The 
maximum available schedular evaluation based on 
incapacitating episodes is 60 percent.

5.  Under the rating criteria in effect for the period 
beginning September 26, 2003, the objective neurologic 
abnormalities associated with the veteran's low back 
disability approximate no more than moderately severe 
incomplete paralysis of the sciatic nerve.  In a February 
2004 VA examination report, forward flexion was to 40 degrees 
and the combined range of motion of the thoracolumbar spine 
was 130 degrees.  There is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for entitlement to an increased schedular 
disability rating of 60 percent, and no higher than 60 
percent, for a low back disability are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 5285, 5286, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243); 69 Fed. Reg. 32449 (Jun. 10, 2004) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5243).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluation for Residuals of Low 
Back Condition

The veteran was originally granted service connection for a 
low back disability (characterized as residuals of trauma to 
the lumbar region) in August 1984 and assigned a 10 percent 
evaluation under Diagnostic Codes 5021-5295, effective from 
November 23, 1983.  In November 1989, the veteran's 
disability was recharacterized as dorsolumbar paravertebral 
myositis with minimal dorsal lumbar scoliosis, and the rating 
was increased to 20 percent effective from September 13, 1989 
under Diagnostic Codes 5021-5292.  

In September 2001, the veteran filed a claim for an increased 
rating for his service-connected lumbar disability.  In a 
June 2002 rating decision, the veteran's disability was 
recharacterized as residuals, trauma lumbar region; 
degenerative disc disease at multiple levels; disc herniation 
at L3-L4, and the evaluation was increased to 40 percent 
effective from August 24, 2001 under Diagnostic Code 5293.  
The veteran filed a notice of disagreement requesting an 
increased disability rating in excess of 40 percent for his 
service-connected lumbar disability in July 2002.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3, 4.7 (2003).  In 
addition, where there is a question as to which of two 
disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).

The veteran contends that his service-connected lumbar 
disability is more severe than currently evaluated, and that 
an increased evaluation should be assigned.  After a review 
of the evidence, the Board finds that the evidence supports 
the assignment of an increased rating of 60 percent, and no 
higher, for his service-connected lumbar disability.

The veteran's low back disability was originally rated 
pursuant to Diagnostic Codes 5021, 5292 and 5295, which 
contemplate myositis, limitation of motion of the lumbar 
spine, and lumbosacral strain.  The veteran's disability was 
subsequently recharacterized and evaluated under Diagnostic 
Code 5293 in June 2002.  


During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome were changed.  New 
regulations became effective on September 23, 2002 and on 
September 26, 2003.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
In addition, a correction to the regulation published in 2003 
was published in June 2004.  See 69 Fed. Reg. 32449 (Jun. 10, 
2004).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

VA treatment records dated in August 2000 show that the 
veteran complained of increased low back pain and discomfort 
causing limitation of movement and daily activities.  It was 
noted that the veteran had no gait imbalance or abnormal 
movements observed.  An August 2000 x-ray report listed that 
the veteran had straightening of the lumbar lordosis due to 
muscle spasm with minimal degenerative joint disease.  An 
additional August 2000 treatment note stated that the veteran 
had no gross vertebral column deviation, pain with extension 
of the left knee as well as hip joint, and mild tenderness in 
the low back area (L4-L5).  The examiner detailed that the 
veteran had no cranial nerve deficit with superficial 
reflexes as well as motor and sensory functions intact.  An 
assessment of low back pain was listed the August 2000 
treatment note.  A December 2000 physical therapy treatment 
note stated that no goals had been achieved after therapy 
with heat and massage concerning the veteran's lumbar 
complaints. 

An August 2001 VA lumbar MRI (magnetic resonance imaging) 
report noted that the veteran had complained of symptoms 
including low back pain and muscle spasms in legs.  The 
following impressions were listed in the report: 1) 
straightening of the lumbar legion; 2) degenerative disc 
disease; 3) broad disc herniation at the L3-L4 combined with 
a congenitally small canal causing severe compression of the 
thecal sac and spinal stenosis at the L3-L4; 4) there may be 
a small free fragment behind the L3 vertebral body on the 
right side; 5) broad disc herniation protrusion with 
posterior osteophytes and hypertrophy at the ligamentum 
flavum and a congenitally small canal also causing spinal 
stenosis at the L4-L5 with narrowing of foramina at those 
levels.  

In a May 2002 VA examination report, the veteran complained 
of pain, weakness, stiffness, fatigueability, lack of 
endurance, and severe localized low back pain associated with 
occasional numbness of the right thigh.  It was noted that 
the veteran had no fecal or urinary incontinence or any other 
lower extremity symptomatology.  Precipitating factors for 
the veteran's low back pain were identified in the report as 
intercourse, walking long distances, and going up stairs.  
Alleviating factors were identified as swimming, medication, 
heat, ice and lying on the floor.  The veteran detailed that 
the he had suffered from one acute severe bout of low back 
pain with caused functional impairment and required one week 
of bed rest during the last year.  It was further noted in 
the examination report that the veteran had been unemployed 
for two years, had not undergone surgery for his lumbar 
disability, and could walk unassisted but used a cane for 
long distances.  

The veteran's lumbar range of the motion test results were 
listed as forward flexion - 70 degrees, extension - 25 
degrees, lateral flexion - 40 degrees, and rotation - 35 
degrees.  The examiner noted that the veteran had painful 
motion that began on the last degree of range of motion 
measured.  Symptoms including moderate objective evidence of 
painful motion in all lumbar movements, moderate lumbar 
spasm, normal muscle strength, and moderate tenderness to 
palpation of lumbar paravertebral muscles were all noted in 
the May 2002 examination report.  The examiner reported that 
the veteran had a normal gait cycle but diminished pinprick 
and smooth sensation on the right L4/L5/S1 dermatomes of the 
leg.  It was further noted that the veteran had knee and 
ankle jerks that were +1 bilaterally with negative straight 
leg raising and no muscle atrophy.  A diagnosis of residuals 
of trauma to the lumbar region with myositis including the 
entirety of the August 2001 MRI test results was listed in 
the report.  In addition, the examiner opined that August 
2001 MRI findings were etiologically related to the veteran's 
service-connected residuals of lumbar region trauma.             

A January 2004 VA lumbar MRI report listed the following 
impressions: 1) straightening of the lumbar lordosis; 2) 
degenerative changes in the lumbar spine; 3) broad disc 
protrusion and hypertrophy of the ligamentum flavum combined 
with a congenitally small canal are causing spinal stenosis 
at L3-L4; 4) bulging annulus and hypertrophy of the 
ligamentum flavum are also causing moderate-to-severe 
narrowing of the spinal canal at L-L5; 5) small periarticular 
cyst behind the left facet joint at L5-S1; 6) narrowing of 
the neural foramina at L4-L5.  

In a February 2004 VA examination report, the veteran 
complained of numbness in the left leg and low back pain with 
radiation to the left posterior leg up to the heel associated 
with occasional inability to walk as well as a history of 
falls.  It was noted that the veteran characterized 
complaints of pain as constant in duration and severe in 
intensity.  When describing the severity, frequency, and 
duration of periods of flare-up in the last year, the veteran 
stated that he was treated with medication for a flare-up of 
chronic low back pain once in December 2003 during the last 
year.  He further noted that he suffered from acute flare-ups 
of low back pain that functionally impaired him on a daily 
basis.  The examiner detailed that the veteran has not 
undergone any type of surgery for his service-connected back 
disability, can walk unaided, and uses a lumbosacral support 
with temporary pain control.  In the functional assessment 
portion of the examination report, it was noted that the 
veteran was independent in daily living but needed his wife's 
assistance when dressing, was unemployed since discharge, and 
was limited in recreational activities due to his back 
disability.      

The veteran's lumbar range of the motion test results were 
listed as forward flexion - 40 degrees, extension - 10 
degrees, lateral flexion (right and left) - 20 degrees, and 
lateral rotation (left and right) - 20 degrees.  The examiner 
noted that the veteran had painful motion from the first 
degree to the last degree of range of motion measured.  
Symptoms including objective evidence of painful motion in 
all lumbar movements, palpable lumbar spasm, and localized 
tenderness with preserved spinal contour were all noted in 
the February 2004 examination report.  The examiner also 
noted that the veteran was additionally limited by pain, 
fatigue, weakness, and lack of endurance following repetitive 
use of the thoracolumbar spine.  Normal muscle strength was 
noted in the report except left ankle dorsiflexor muscle, 
extensor hallucis longus, tibialis anterior and left ankle 
plantar flexor muscle, gastrocnemius with mild weakness 
graded as 4/5.  

In the neurological examination portion of the February 2004 
report, the examiner stated that the veteran had diminished 
pinprick and smooth sensation in the left leg not following 
any specific dermatomal pattern.  It was further noted that 
the veteran had normal muscle tone in his lower extremities 
and did not suffer from any muscle atrophy.  Weakness of the 
left extensor hallucis longus, tibialis anterior, and 
gastrocnemius muscle was listed as mild with a muscle 
strength graded as 4/5.  The veteran's reflexes were recorded 
as knee jerks +1 bilateral and symmetric and ankle jerks +2 
bilateral and symmetric.  The examiner also stated that the 
veteran had results of a Positive Goldthwait sign on the 
right leg but negative on the left.  When describing the 
duration of each incapacitating episode during the past 12-
month period, the examiner specifically noted that there was 
"no medical certificate issued for strict bedrest by a 
physician".  Finally, a diagnosis of residual trauma to the 
lumbar region with myositis, degenerative disc disease, and 
herniated nucleus pulposus was listed in the February 2004 
report.  

Entitlement to an Increased Rating Under the Criteria in 
Effect Prior to September 22, 2002

The veteran's low back disability is currently evaluated as 
40 percent disabling, and that is already the maximum 
schedular evaluation allowable under Diagnostic Codes 5021, 
5292, and 5295.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5021, 5292, 5295 (2002).

Under the version of Diagnostic Code 5293 in effect prior to 
September 22, 2002, a 40 percent rating is assigned when the 
intervertebral disc syndrome is severe with recurring attacks 
and only intermittent relief.  To receive a 60 percent rating 
under Diagnostic Code 5293, the veteran's intervertebral disc 
syndrome must be pronounced with persistent symptoms 
compatible with sciatic neuropathy including characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of the 
diseased disc, as well as little intermittent relief.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Evidence of record shows that the veteran suffers from 
degenerative disc disease, broad disc herniation at L3-L4, 
and broad disc herniation protrusion with posterior 
osteophytes and hypertrophy at the ligamentum flavum.  The 
veteran's continued complaints of pain, weakness, stiffness, 
fatigability, lack of endurance, and severe localized low 
back pain associated with occasional numbness of the right 
thigh were detailed in the May 2002 VA examination report.  
Symptoms including moderate objective evidence of painful 
motion in all lumbar movements, moderate lumbar spasm, and 
moderate tenderness to palpation of lumbar paravertebral 
muscles were also noted in the May 2002 examination report.  
Neurological symptoms including diminished pinprick and 
smooth sensation on the right L4/L5/S1 dermatomes of the leg 
with knee and ankle jerks that were +1 bilaterally were also 
listed in the report.  

The January 2004 VA lumbar MRI report again showed 
straightening of the lumbar lordosis, degenerative changes in 
the lumbar spine, broad disc protrusion and hypertrophy of 
the ligamentum flavum, bulging annulus and hypertrophy of the 
ligamentum flavum, and small pariarticular cyst behind the 
left facet joint at L5-S1 as well as narrowing of the neural 
foramina at L4-L5.  In a February 2004 VA examination report, 
the veteran complained of numbness in the left leg as well as 
constant and severe low back pain with radiation to the left 
posterior leg up to the heel associated with occasional 
inability to walk as well as a history of falls.  The veteran 
noted that he suffered from acute flare-ups of low back pain, 
which functionally impaired him on a daily basis.  Symptoms 
including objective evidence of painful motion in all lumbar 
movements, palpable lumbar spasm, and localized tenderness 
with preserved spinal contour were all noted in the February 
2004 examination report.  In addition, the examiner also 
noted that the veteran was additionally limited by pain, 
fatigue, weakness, and lack of endurance following repetitive 
use of the thoracolumbar spine.  

In the neurological examination portion of the February 2004 
report, the examiner stated that the veteran had diminished 
pinprick and smooth sensation in the left leg not following 
any specific dermatomal pattern.  It was further noted that 
the veteran had weakness of the left extensor hallucis 
longus, tibialis anterior, and gastrocnemius muscle, listed 
as mild with muscle strength graded as 4/5.  The veteran's 
reflexes were recorded as knee jerks +1 bilateral and 
symmetric and ankle jerks +2 bilateral and symmetric.  The 
examiner also stated that the veteran had results of a 
Positive Goldthwaite's sign on the right leg but negative on 
the left.  A diagnosis of residual trauma to the lumbar 
region with myositis, degenerative disc disease, and 
herniated nucleus pulposus was listed in the February 2004 
report.  

The Board finds that the evidence shows that a 60 percent 
rating - and no higher --is warranted for the veteran's 
residuals of low back trauma.  Evidence of record discussed 
above shows that the veteran has persistent symptoms of 
degenerative disc syndrome including severe and constant pain 
with demonstrable muscle spasm as well as broad disc 
protrusion, bulging annulus, and hypertrophy of the 
ligamentum flavum.  In addition, the veteran has neurological 
findings of diminished pinprick and smooth sensation in the 
left leg, radiation of pain and numbness in lower 
extremities, diminished reflexes, and mild muscle weakness.  
The veteran's reports of chronic low back pain meet or more 
nearly approximate the criteria for a 60 percent rating under 
Diagnostic Code 5293.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293 (2001).

However, the Board has reviewed the rating criteria in effect 
prior to September 23, 2002, and finds that there is no basis 
upon which to award the veteran a rating higher than of 60 
percent.  Other diagnostic codes for the spine, which might 
provide for a higher disability rating, are not applicable.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 
(2002).  It is not contended or shown that the veteran's 
service-connected back disability includes symptoms of 
ankylosis or fracture of the spine.

Entitlement to an Increased Rating Under the Criteria in 
Effect from September 23, 2002 

Under the revised version of Diagnostic Code 5293, effective 
September 23, 2002, a 40 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  To receive a 60 percent 
rating under Diagnostic Code 5293, the veteran's must suffer 
from intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (September 23, 2002).

Under Note (1) of Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.  

Under Note (2) of Diagnostic Code 5293, when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.    

Note (3) of Diagnostic Code 5293 states that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id.   

Under the revised rating criteria, intervertebral disc 
disease can be evaluated based either on the duration of 
incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  A 60 percent 
rating is the maximum schedular evaluation available based on 
incapacitating episodes.  A higher rating could possibly be 
based on chronic orthopedic and neurologic manifestations.

In terms of orthopedic manifestations, limitation of motion 
of the lumbar spine is rated under Diagnostic Code 5292.  
Limitation of motion of the lumbar spine is evaluated as 
slight (10 percent), moderate (20 percent), or severe (40 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  An evaluation of a musculoskeletal disability must 
also include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's lumbar range of the motion test results were 
listed in the February 2004 VA examination report as forward 
flexion - 40 degrees, extension - 10 degrees, lateral flexion 
(right and left) - 20 degrees, and lateral rotation (left and 
right) - 20 degrees.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran could be 
said to suffer from severe limitation of motion of the lumbar 
spine.  Under Diagnostic Code 5292, this warrants a 40 
percent disability evaluation, the maximum schedular 
evaluation available under this provision.  As this is the 
maximum evaluation for limitation of motion of the lumbar 
segment of the spine, there is no basis for a higher rating 
based on limitation of motion due to any functional loss, 
absent evidence of ankylosis.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  

The Board will evaluate the veteran's chronic neurological 
symptoms under Diagnostic Code 8520.  Complete paralysis of 
the sciatic nerve warrants an 80 percent evaluation and has 
symptoms including: the foot dangles and drops, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2003).  Incomplete paralysis 
of the sciatic nerve is evaluated as follows: severe, with 
marked muscular atrophy (60 percent); moderately severe (40 
percent); moderate (20 percent); and mild (10 percent).  Id.  

The Board concludes that the neurologic findings associated 
with the veteran's service-connected lumbar disability do not 
approximate criteria in excess of a 40 percent rating 
assigned under Diagnostic Code 8520 for moderately severe 
incomplete paralysis of the sciatic nerve.  The competent 
medical evidence of record does not show findings, such as 
foot drop, that would indicate complete paralysis of the 
sciatic nerve.  Similarly, marked muscular atrophy, such as 
would support a finding of severe incomplete paralysis, is 
not demonstrated.  In VA examination reports dated in May 
2002 and February 2004, evidence of record indicates that the 
veteran suffers from numbness in his lower extremities, 
diminished pinprick and smooth sensation in the left leg, and 
mild weakness of the left extensor hallucis longus, tibialis 
anterior, and gastrocnemius muscle with a muscle strength 
graded as 4/5.  The veteran's reflexes were recorded as knee 
jerks +1 bilateral and symmetric and ankle jerks +2 bilateral 
and symmetric.    

Even considering that the veteran could be assigned as much 
as a 40 percent evaluation for orthopedic manifestations 
(severe limitation of motion of the lumbar spine) and as much 
as a 40 percent evaluation for chronic neurologic 
manifestations (moderately severe incomplete paralysis of the 
sciatic nerve), these ratings still would only combine to a 
60 percent evaluation under the Combined Ratings Table at 
38 C.F.R. § 4.25 (2003).  Consequently, an evaluation in 
excess of 60 percent is not available under the revised 
Diagnostic Code 5293.

Entitlement to an Increased Rating Under the Criteria in 
Effect from September 26, 2003 

The schedule for rating disabilities of the spine, including 
intervertebral disc syndrome, was again revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Id.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 
months........................................................................60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months............................................40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months............................................ 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months...................................................10

Finally, a correction in the final revised rating criteria 
for intervertebral disc syndrome effective from September 26, 
2003, was issued on June 10, 2004 to correct the omission of 
Notes 1 and 2 from 38 C.F.R. § 4.71a under the heading 
"Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes".  These corrections are also 
effective from September 26, 2003.   See 69 Fed. Reg. 32449 
(Jun. 10, 2004) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. 
 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id. 

As discussed above, the veteran has already been granted a 60 
percent evaluation for his low back disability and a higher 
evaluation is not available based on incapacitating episodes.  

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As previously 
discussed, the Board determined that the objective neurologic 
manifestations associated with the veteran's current lumbar 
disability would not warrant an evaluation in excess of 40 
percent, under Diagnostic Code 8520.  

As for the orthopedic manifestations, rated according to the 
current criteria, the Board notes that, in the February 2004 
VA examination report, the veteran's forward flexion was 
recorded as 40 degrees and his combined range of motion of 
the thoracolumbar spine of 130 degrees.  The General Rating 
Formula essentially removes the subjectivity in determining 
the severity of any loss of motion, and under the new 
criteria, these findings support a 20 percent evaluation for 
orthopedic symptoms.  In this case, the new criteria are not 
more favorable to the veteran.  Given the maximum allowable 
40 percent evaluation assigned above by the Board for 
veteran's neurologic abnormalities, entitlement to a combined 
rating in excess of 60 percent would require a higher percent 
evaluation than 20 percent for orthopedic manifestations.  
Therefore, an evaluation in excess of 60 percent is not 
warranted under the rating criteria currently in effect.

The criteria for a rating in excess of 60 percent under the 
final revised criteria in Diagnostic Code 5293 have not been 
met.  The Board finds that the evidence shows that the 60 
percent rating granted under the rating criteria in effect 
from date of claim in September 2001 to September 2002 for 
the service-connected residuals of a low back condition 
characterized as residuals of trauma to lumbar region; 
degenerative disc disease at multiple levels; disc herniation 
at L3-L4, is in accordance with the Schedule.  The veteran's 
residuals of a current low back condition do not meet or more 
nearly approximate the criteria for a rating in excess of 60 
percent rating under Diagnostic Code 5293.  See 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5293 (2003).

Extraschedular Rating

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected residuals of a lumbar 
disability.  Moreover, as discussed above, the schedular 
criteria for higher ratings have not been shown.  In 
addition, it has not been shown that the service-connected 
lumbar disability has required frequent periods of 
hospitalization or produce marked interference with the 
veteran's employment as the veteran reported he has been 
unemployed since discharge in the February 2004 VA 
examination report.  For these reasons, the assignment of an 
extraschedular rating for the veteran's lumbar disability is 
not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for his service-
connected residuals of a lumbar disability.  The veteran has 
not indicated the existence of any pertinent evidence that 
has not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.

In this case, the RO sent the veteran a letter in April 2002 
as well as issued a statement of the case (SOC) dated in 
August 2003, which notified the veteran of the type of 
evidence necessary to substantiate his claim.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The April 2002 letter as well as August 2003 SOC issued by 
the RO also explicitly informed the veteran about the 
information and evidence he is expected to provide.  

The CAVC's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel has determined that the 
VCAA provisions do not require this "fourth element", and 
that the CAVC's statement on this point in an earlier 
decision is obiter dictum and not binding on VA.  VAOPGCPREC 
1-2004 (Feb. 24, 2004).  The Board is bound by General 
Counsel precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 
2002).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Board notes that the April 2002 letter was sent to the 
veteran before the RO's June 2002 rating decision that is the 
basis of this appeal.    

The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  In addition, it 
was reiterated that the Board must provide notice consistent 
with the following:  U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  However, the Court stated that the veteran 
is entitled to the "content-complying notice" discussed 
above, unless the Board "makes findings on the completeness 
of the record or on other facts permitting conclusion of lack 
of prejudice from improper notice".  See Pelegrini v. 
Principi, No. 01-944 (June 24, 2004).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the August 2003 SOC issued by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied by the April 2002 letter as well as 
August 2003 SOC issued by the RO.  


ORDER

A schedular 60 percent, but no greater than 60 percent, 
rating for service-connected residuals of low back trauma is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.
.  


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



